Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant amendment and argument, the rejections of record are withdrawn.  Applicant overcame the 112 second rejection with amendment.  Applicant overcame the 103 rejection in view of the argument wherein Calahorro is drawn to a dicarboxylic acid.  The instant claims do not allow for such a substrate and therefore, for at least this reason there is no nexus between the references.  Further, there is no guidance to choose the specific heterocyclic monocarboxylic acids claimed.  Still further, as pointed out by Applicant Calahorro leads to 2 dimensional complexes whereas Otvos is drawn to 3 dimensional complexes.  This is another point where there is a lack of nexus between the references.
With respect to the double patenting rejection, the instant claims are distinct from the ‘170 patent in at least the heterocycle which would be classified differently.  Further, the references cited in combination with the ‘170 patent also fail to create a nexus between the references.
Therefore, after reconsideration in view of Applicant argument and amendment, the rejections of record are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	All claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622